ORDER

PER CURIAM.
Charles Turner appeals his conviction for second degree assault, Section 565.060 RSMo 2000, and sentence of twelve years imprisonment. He contends the trial court plainly erred in permitting the prosecutor’s improper remarks during closing argument. Upon review of the record, we find no error and affirm the trial court’s judgment. The parties have been furnished with a memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
Affirmed. Rule 30.25(b).